Title: J. H. Campbell to James Madison, 3 October 1834
From: Campbell, J. H.
To: Madison, James


                        
                            
                                Sir 
                            
                            
                                
                                    Columbus Ga
                                
                                 Oct 3d 1834
                            
                        
                        
                        Being a Virginian and having had the pleasure in my Earlier days of often Seeing and hearing you together
                            with the interest which I feel in the present political contest in the South must be my apology for obtruding myself upon
                            you in this manner
                        The good and wise I know may be always safely approached by the humblest of their fellow Citizens when
                            instruction is their object
                        Accompanying this letter I send you the address of the Nullification party of our Emidiate Vicinity to their
                            < > in which you will find your opinions alternately lauded and abused I also take the privilidge of Sending
                            you a paper published in this City by myself and another by which you will See that we are the public organs of the Union
                            Democratic Party in this Section of the State
                        If health and liesure would permit you to throw Some additional light upon the report drawn by yourself and
                            pased by the Virginia legislature I should Esteem it a great favour and condescension on your part
                        On Monday next (this being Saturday) our Elections come on all over the State for members to Congress and the
                            State Legislature the Contest will be warm but I think not doubtfull believing that the Union party must triumph
                        I much doubt whether Genl Jackson has a Majority in this State Many Union men being opposid to him though
                            they act with us in our present Elections Your Obt Svt
                        
                        
                            
                                J. H. Campbell
                            
                        
                    